Citation Nr: 9920869	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for a right hand amputation above the wrist, dominant 
extremity.


REPRESENTATION

Appellant represented by:	Ronald J. Marzullo, Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel





INTRODUCTION

The veteran had active duty from February 1987 to August 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to a 
disability rating in excess of 70 percent for the right hand 
amputation based on loss of use of the right hand, increased 
the disability rating for post-traumatic stress disorder 
(PTSD) from 50 to 70 percent, and granted a total disability 
rating based on individual unemployability effective in 
August 1992, on the veteran's separation from service.

In a December 1993 rating decision the RO had granted service 
connection for the residuals of the right hand injury, rated 
as 70 percent disabling; granted service connection for PTSD, 
rated at 50 percent; and denied entitlement to service 
connection for hearing loss, a cardiovascular disorder, bowel 
blockage, the residuals of a left hamstring injury, the 
residuals of a right eye injury, and a back disorder.  
Service connection was denied on the basis that the evidence 
did not show that the veteran currently had any disabilities 
related to the claimed disorders.  In the December 1993 
rating decision the RO also granted entitlement to special 
monthly compensation for the loss of use of the right hand in 
accordance with 38 U.S.C.A. § 1114(k), and granted 
entitlement to financial assistance in the purchase of an 
automobile and/or adaptive equipment.  The veteran was 
notified of the December 1993 rating decision in January 
1994, and did not appeal within the one year period following 
the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.301 (1998).

Following the November 1994 rating decision referenced above, 
the veteran appointed as his representative the attorney 
shown on the title page.  In August 1995 his representative 
submitted an additional claim of entitlement to service 
connection for high blood pressure (hypertension), 
hemorrhoids, torn ligaments, blurred vision, addiction to 
pain medication, the loss of use of the right arm, a sinus 
disorder, a left wrist disorder, a cervical spine disorder, 
and a left arm disorder.  

The representative also submitted what was claimed to be a 
notice of disagreement with the denial of 100 percent 
disability ratings for the right hand amputation and PTSD; 
the denial of service connection for reflex sympathetic 
dystrophy of the right arm, mental disorders in addition to 
PTSD, hearing loss, a cardiovascular disorder, bowel 
blockage, a left hamstring injury, a right eye injury, and a 
back condition; the failure to grant a separate disability 
rating for pain; the failure to rate addiction to prescribed 
drugs; and the failure to grant a 100 percent disability 
rating for the "entire right arm."

The RO accepted the representative's August 1995 statement as 
a notice of disagreement with the November 1994 decision, and 
in October 1995 provided the veteran and his representative a 
statement of the case pertaining to the issues of increased 
ratings for the right hand amputation and PTSD.  In an 
October 1995 rating decision the RO also denied entitlement 
to service connection for chronic pain syndrome, addiction to 
pain medication, a sinus condition, a left wrist condition, a 
cervical spine condition, hypertension, hemorrhoids, torn 
ligaments, blurred vision, and loss of use of the right arm.  
The RO also determined that the notice of disagreement 
pertaining to the denial of service connection for hearing 
loss, cardiovascular disease, bowel blockage, a left 
hamstring injury, a right eye injury, and a back injury was 
not timely filed.  The veteran and his representative were 
notified of the October 1995 rating decision in October 1995.

The representative requested and was granted extensions of 
time in which to reply to the October 1995 statement of the 
case, and in May 1996 submitted a substantive appeal 
pertaining to the disability ratings assigned for the right 
hand amputation and PTSD.  In his May 1996 statement he 
included a notice of disagreement with the denial of service 
connection for chronic pain syndrome, addiction to pain 
medication, hypertension, hemorrhoids, torn ligaments, 
blurred vision, the loss of use of the right arm, and a sinus 
condition.  He also submitted a notice of disagreement with 
the RO's determination that a notice of disagreement 
pertaining to the denial of service connection for hearing 
loss, cardiovascular disease, bowel blockage, a left 
hamstring injury, a right eye injury, and a back injury was 
not timely filed.  


In the May 1996 statement the representative again claimed 
entitlement to service connection for mental disorders in 
addition to PTSD, including anxiety and depression, and 
claimed entitlement to service connection for reflex 
sympathetic dystrophy, paralysis of the median nerve, a lymph 
node disorder, and skin irritation.  He also claimed that the 
veteran was permanently and totally disabled.  

The representative withdrew the claims of entitlement to 
service connection for a cervical spine disorder, a left 
wrist disorder, and a left arm disorder, and requested that 
the veteran be provided a personal hearing, but not until all 
of the claimed issues were resolved by the RO.

In July 1996 the RO provided the veteran and his 
representative a statement of the case that included the 
following issues:  entitlement to service connection for 
chronic pain syndrome, addiction to pain medication, a sinus 
condition, a left wrist condition, a cervical spine 
condition, hypertension, hemorrhoids, torn ligaments, blurred 
vision, and loss of use of the right arm; and whether the 
notice of disagreement pertaining to the denial of service 
connection for hearing loss, cardiovascular disease, bowel 
blockage, a left hamstring injury, a right eye injury, and a 
back injury was timely filed.  Neither the veteran nor his 
representative responded to the July 1996 statement of the 
case.

In a May 1998 rating decision the RO granted service 
connection for reflex sympathetic dystrophy, rated as 
20 percent disabling, and increased the disability rating for 
PTSD from 70 to 100 percent.  The RO also granted additional 
special monthly compensation in accordance with 38 U.S.C.A. 
§ 1114(s) for having one disability rated as 100 percent 
disabling, and additional disabilities rated as at least 
60 percent disabling.  The RO also determined that the 
veteran's total disability was permanent, and granted 
entitlement to educational benefits pursuant to 38 U.S.C.A. 
Chapter 35.  



The Board finds that the grant of a 100 percent disability 
rating for PTSD constitutes a grant of the benefit sought in 
the August 1995 notice of disagreement, and that an issue 
pertaining to the rating assigned for PTSD is not within the 
Board's jurisdiction.  Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement cease to be valid if the full benefit 
sought on appeal has been granted by the RO).

Neither the veteran nor his representative initiated any 
contact with the RO from September 1996, at which time his 
representative submitted evidence pertaining to the rating 
for PTSD, to March 1998, when his representative inquired as 
to the status of the appeal.  In September 1998 his 
representative submitted a letter in which he described the 
following issues as being in appellate status: entitlement to 
100 percent disability ratings for the right hand amputation, 
including an extra-schedular rating, and reflex sympathetic 
dystrophy of the right arm; entitlement to service connection 
for addiction to pain medication, hypertension, hemorrhoids, 
loss of use of the right arm, chronic pain syndrome, a sinus 
condition, a cervical spine condition, a left wrist 
condition, lymph nodes, and a skin disorder.  He also 
submitted what he asserted to be a notice of disagreement 
with the denial of service connection for hearing loss, 
cardiovascular disease, bowel blockage, a left hamstring 
injury, a right eye injury, and a low back disorder.  He 
again asked that all issues that were to go to the Board be 
combined prior to certifying any issues to the Board, and 
that he be allowed an extension until March 1, 1999, to 
submit additional evidence.  No additional evidence has been 
submitted.

The representative's September 1998 statement constitutes a 
notice of disagreement with the disability rating assigned 
for reflex sympathetic dystrophy in the May 1998 rating 
decision.  The veteran and his representative have not, 
however, been provided a statement of the case pertaining to 
the issue.  The issue of entitlement to a disability rating 
in excess of 20 percent for reflex sympathetic dystrophy will 
be addressed in the remand portion of the decision.

In a November 1998 rating decision the RO denied entitlement 
to service connection for lymph nodes and skin irritation, 
and the veteran and his representative were notified of the 
decision at that time.  In a January 1999 statement the 
representative expressed disagreement with the denial of 
service connection for lymph nodes and skin irritation.  A 
statement of the case pertaining these issues has not been 
provided, and these issues will also be addressed in the 
remand portion of this decision.

In November 1998 the RO informed the veteran and his 
representative that the appeal would be forwarded to the 
Board in 60 days if further response was not provided.  They 
were also informed that the decision pertaining to the issues 
included in the July 1996 statement of the case was final, in 
that a substantive appeal was not filed following the 
issuance of the statement of the case.  In addition, they 
were informed that a permanent and total disability rating 
had been granted in May 1998.  In February 1999 the RO 
certified to the Board the issue of entitlement to an 
increased rating for the right hand amputation.

In a January 1999 statement the representative denied having 
received the July 1996 statement of the case, and stated that 
he did not agree with the information provided in the RO's 
November 1998 notice that the issues of entitlement to 
service connection for addiction to pain medication, 
hemorrhoids, chronic pain syndrome, a sinus condition, a 
cervical spine condition, a left wrist condition, hearing 
loss, cardiovascular disease, bowel blockage, a left 
hamstring injury, a right eye injury, a low back condition, 
or loss of use of an extremity were not in appellate status 
due to the failure to submit a substantive appeal.

The Board notes that in his May 1996 and January 1999 
statements the veteran's representative asked that all issues 
be resolved prior to sending the veteran's case file to the 
Board.  In his September 1998 statement he withdrew the 
request for a personal hearing, although he reserved the 
right to request a hearing at a future point in time.  He has 
not subsequently requested a hearing.  

With the exception of the additional issues raised in 1998, 
the RO has adjudicated the numerous issues that have been 
raised.  Although the representative may disagree with the 
disposition of those issues, the Board finds that the RO has 
taken the necessary actions pertaining to the numerous 
issues, and that the case file is properly before the Board 
for consideration of the veteran's remaining appeal.

The Board finds that the issues of entitlement to service 
connection for addiction to pain medication, hemorrhoids, 
chronic pain syndrome, a sinus condition, a cervical spine 
condition, a left wrist condition, and loss of use of the 
right arm are not within its jurisdiction.  In addition, the 
issue of whether a timely notice of disagreement was filed 
with the December 1993 denial of service connection for 
hearing loss, cardiovascular disease, bowel blockage, a left 
hamstring injury, a right eye injury, and a low back 
condition, is not before the Board.  The veteran and his 
representative were provided a statement of the case 
pertaining to these issues in July 1996, and did not file a 
substantive appeal within 60 days of the statement of the 
case or within the one-year period following the October 1995 
notice of the decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1998).  

Although the veteran's representative claimed in January 1999 
that he did not receive the July 1996 statement of the case, 
the copy of the document in the claims file shows that it was 
sent to the veteran and his representative at that time.  
Because the documentation in the case file indicates that the 
statement of the case was sent to the veteran and his 
representative, they are presumed to have received it.  
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  

The Board notes that from September 1996 until March 1998 the 
veteran and his representative did not make any inquiries 
regarding the status of his appeal that would indicate that 
they had failed to receive the statement of the case.  See 
Moffitt v. Brown, 10 Vet. App. 214 (1997).  The 
representative's assertion that he did not receive the 
statement of the case is not sufficient to rebut the 
presumption that it was received.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  

The veteran and his representative have been informed of the 
basis for the denial of his claims for service connection, 
that being his failure to submit a timely substantive appeal.  
He has had ample opportunity to submit evidence and arguments 
relevant to the basis for the denial, and has done so.  The 
Board finds that it may proceed to a determination on the 
issue of the timeliness of the appeal without prejudice to 
the veteran.  Marsh v. West, 11 Vet. App. 468 (1998).  The 
Board has determined, therefore, that an appeal of the denial 
of service connection for addiction to pain medication, 
hemorrhoids, chronic pain syndrome, a sinus condition, a 
cervical spine condition, a left wrist condition, and loss of 
use of the right arm has not been perfected, and that an 
appeal has not been perfected of the RO's determination that 
the notice of disagreement pertaining to the December 1993 
denial of service connection for hearing loss, cardiovascular 
disease, bowel blockage, a left hamstring injury, a right eye 
injury, and a low back condition was not timely filed.  To 
the extent that the representative has resurrected these 
issues, they are referred to the RO for appropriate action.  

The representative has on several occasions raised the issue 
of entitlement to service connection for mental disorders, 
including anxiety and depression, as distinct disabilities 
from the service-connected PTSD.  Although he has been 
informed that granting service connection for the additional 
disorders would not result in the veteran receiving an 
increase in his disability compensation, he has not withdrawn 
the claim.  He has also raised the issue of entitlement to 
service connection for paralysis of the median nerve.  These 
issues are also referred to the RO for appropriate action.  
See Shockley v. West, 11 Vet. App. 208, 214 (1998) (a claim 
that is reasonably raised but not yet adjudicated by the RO 
remains pending before the RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  As the result of a traumatic injury in November 1991 the 
veteran's right upper extremity has been amputated below the 
elbow, which is his dominant hand.


CONCLUSION OF LAW

The criteria for an 80 percent disability rating for a right 
upper extremity below the elbow amputation, dominant 
extremity, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.71a, Diagnostic Code 5123 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in November 
1991 he had a traumatic amputation of all of the digits on 
the right hand, except his thumb, at the level of the 
metacarpophalangeal joint.  On the day of the injury the 
severed part of his hand was re-implanted.  Following the 
reimplantation he developed reflex sympathetic dystrophy in 
the hand that caused severe pain, for which he received 
extensive pain management.  According to the medical evidence 
the right hand had no remaining function, and due to the 
nonfunctionality and severe pain, in April 1994 he underwent 
a below the elbow amputation of the right upper extremity, 
which is shown to be his major hand.

Private medical records show that following the April 1994 
amputation the veteran developed reflex sympathetic dystrophy 
in the remaining arm, with debilitating pain that required 
the continuing use of Methadone.  He has undergone a number 
of treatment procedures, including nerve blocks, spinal cord 
stimulators, peripheral stimulators, morphine pumps, 
epidurals, and acupuncture, none of which have been 
successful in controlling his pain.  

An April 1995 hospital summary shows that examination of the 
right upper extremity revealed a below the elbow amputation 
with atrophy of the muscles of the forearm and upper arm, 
with hypersensitivity, cold, and discoloration of the stump 
area.  The veteran underwent insertion of a continuous 
thoraco-cervical epidural block in April 1995, which was not 
successful in controlling his upper extremity pain.  He was 
discharged from the hospital on oral medication.  The 
treating physician provided diagnoses of persistent severe 
neuropathic pain; status post amputation below the elbow, 
right upper extremity; reflex sympathetic dystrophy; phantom 
pain syndrome; and medication problem.

In an August 1995 statement the veteran's representative 
contended that the veteran is entitled to a 100 percent 
disability rating for the right hand amputation.  He also 
stated that the veteran was entitled to a separate disability 
rating for right upper extremity pain, and that the pain had 
to be considered in determining the appropriate rating for 
the residuals of the amputation.  He claimed that the 
veteran's addiction to pain medication had to be included in 
the disability rating for the amputation, and that the 
veteran is entitled to a rating based on the loss of use of 
the right arm.

In a May 1996 statement the representative asserted that the 
pain resulting from the reflex sympathetic dystrophy in the 
right upper extremity had rendered the extremity unusable.  
He stated that if the Rating Schedule provides a maximum 
70 percent rating for the right hand amputation, an extra-
schedular rating should be considered.  In support of this 
contention he submitted a determination by the Vocational and 
Rehabilitation Service that the veteran could not be 
rehabilitated due to the symptoms resulting from the 
amputation.

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  

Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

Diagnostic Codes 5120-5125 pertain to amputations of the 
upper extremity.  Diagnostic Code 5120 provides a 90 percent 
disability rating for amputation of the major or minor arm 
through disarticulation.  A 90 percent rating applies in 
accordance with Diagnostic Code 5121 to amputation of the arm 
above insertion of the deltoid muscle of the major extremity, 
and an 80 percent rating for the minor extremity.  An 
80 percent rating is provided under Diagnostic Code 5122 for 
amputation below insertion of the deltoid muscle (70 percent 
if minor).  For amputation of the forearm, an 80 percent 
rating (70 percent if minor) applies under Diagnostic Code 
5123 if the amputation is above the insertion of the pronator 
teres, and a 70 percent rating (60 percent if minor) under 
Diagnostic Code 5124 if the amputation is below the insertion 
of the pronator teres.  Diagnostic Code 5125 provides a 
70 percent rating for loss of use of the major hand, and a 
60 percent rating for loss of use of the minor hand.  
38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  


Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of private and 
service department treatment records for November 1991 
through October 1995.  

The veteran and his representative have not indicated the 
existence of any other evidence that is relevant to the issue 
on appeal.  Given the static nature of the disorder, the 
Board finds that the existing evidence sufficiently documents 
the residuals of the amputation of the right hand, and that 
an additional examination is not required.  38 C.F.R. 
§ 3.326(b).  The Board concludes that all relevant data have 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.

The evidence shows that the in-service injury to the right 
hand resulted in a below the elbow amputation of the right 
upper extremity.  The medical evidence does not indicate 
whether the amputation occurred below or above the level of 
insertion of the pronator teres.  By weighing any doubt 
regarding the level of amputation in the veteran's favor, the 
Board finds that the amputation of the right upper extremity 
warrants an 80 percent disability rating.  38 C.F.R. § 4.7.


The Board notes that since service connection was granted in 
December 1993, the right hand disability has been evaluated 
under Diagnostic Code 5125 for loss of use of the right hand.  
Although that diagnostic code was appropriate at the time the 
original injury occurred, in that the portion of the hand 
that was traumatically amputated was re-implanted, following 
the surgical amputation of the right hand and wrist the 
disability is appropriately evaluated under the diagnostic 
codes pertaining to amputation.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (in selecting a diagnostic code the 
Board must explain any inconsistencies with previously 
applied diagnostic codes).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The functional 
limitations resulting from the below the elbow amputation, 
including the absence of the right hand and phantom pain, are 
compensated in the 80 percent rating and the special monthly 
compensation for having lost the use of the hand.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997) (if the veteran has 
been granted the maximum schedular rating available, a higher 
rating based on pain need not be considered).

The veteran's representative contends that the veteran is 
entitled to a 100 percent disability rating for the amputated 
right hand.  He claims that if the schedular rating does not 
provide a 100 percent rating, the 100 percent rating should 
be assigned based on extra-schedular criteria.  38 C.F.R. 
§§ 3.321(b), 4.16.  The Rating Schedule provides a maximum 
90 percent disability rating for amputation of the upper 
extremity at the level of articulation of the shoulder, which 
is not shown.  

A 100 percent rating based on the schedular criteria is not, 
therefore, appropriate.  In accordance with 38 C.F.R. § 4.16, 
if the schedular rating is less than total, a total 
disability rating may be assigned if the veteran is found to 
be unemployable due to his service-connected disabilities.  




The Board notes that in the November 1994 rating decision the 
RO granted entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities.  The representative's arguments are, 
therefore, superfluous.

The representative also claims that the veteran is entitled 
to a separate disability rating for pain, and that pain be 
included in evaluating the residuals of the amputation.  The 
Board notes that in addition to the rating for the amputated 
right hand, the veteran has been granted service connection 
for reflex sympathetic dystrophy in the right upper 
extremity, for which the RO assigned a 20 percent rating.  

In as much as pain is shown to be one of the primary symptoms 
of reflex sympathetic dystrophy, the veteran is being 
compensated for right upper extremity pain.  The issue of 
entitlement to a higher disability rating for reflex 
sympathetic dystrophy is not before the Board, and is not 
inextricably intertwined with the separate rating assigned 
for the amputation.  Kellar v. Brown, 6 Vet. App. 157, 160 
(1994) (an issue is not inextricably intertwined if it is 
rated under a different diagnostic code and the rating being 
assigned would not be affected by the rating for a separate 
disorder).

The representative further claims that the disability rating 
for the right upper extremity amputation includes 
consideration of the veteran's addiction to pain medication.  
The abuse of drugs, however, including prescription drugs, 
cannot be considered in determining the veteran's entitlement 
to disability compensation.  38 U.S.C.A. § 1131; Barela v. 
West, 11 Vet. App. 280 (1998); 38 C.F.R. § 3.1(m); VAOPGCPREC 
7-99.  Therefore, the veteran's abuse of prescription pain 
medication cannot be considered in evaluating the right upper 
extremity amputation.

In addition, the representative contends that the veteran is 
entitled to a rating based on the loss of use of the right 
arm.  There is no provision in the Rating Schedule for 
assigning a disability rating based on loss of use of an arm; 
the relevant diagnostic codes provide up to a 90 percent 
rating for amputation (actual loss) of the arm at the 
shoulder, but not for loss of use.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5120-5124.  

The veteran was awarded entitlement to special monthly 
compensation based on the loss of use of the hand in December 
1993.  38 U.S.C.A. § 1114(k).  There is no provision in the 
statute for awarding special monthly compensation for loss of 
use of the arm, unless the veteran has lost the use of both 
upper extremities, or one upper extremity and one lower 
extremity.  38 U.S.C.A. § 1114(m), (n), (o), and (p).  The 
Board finds, therefore, that the veteran is not entitled to a 
higher disability rating, or special monthly compensation, 
based on loss of use of the arm.

A rating in excess of 80 percent for the right upper 
extremity amputation would require evidence showing that the 
amputation occurred in the arm, rather than the forearm, 
above the level of insertion of the deltoid muscle.  
38 C.F.R. § 4.71, Diagnostic Codes 5120, 5121, 5122.  The 
medical evidence indicates that the upper extremity was 
amputated below the elbow, so that the criterion for a 
90 percent rating is not met.  See Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992) (in granting an increased rating, 
the Board must explain why a higher rating is not warranted).  
For these reasons the Board has determined that an 80 percent 
disability rating for the right below the elbow amputation is 
warranted, but that the preponderance of the evidence is 
against entitlement to a disability rating in excess of 
80 percent.


ORDER

Entitlement to an increased evaluation of 80 percent is 
granted for a right hand amputation above the wrist, dominant 
extremity, subject to the laws and regulations pertaining to 
the payment of monetary benefits.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously stated, the representative's September 1998 
statement constitutes a notice of disagreement with the 
20 percent disability rating assigned for reflex sympathetic 
dystrophy in the May 1998 rating decision.  In addition, in a 
January 1999 statement the representative expressed 
disagreement with the denial of service connection for lymph 
nodes and skin irritation.  The veteran and his 
representative have not been provided a statement of the case 
pertaining to these issues.  

To ensure full compliance with due process requirements, 
these issues are REMANDED to the RO for the following 
development:

The veteran and his representative should 
be provided a statement of the case 
pertaining to the disability rating 
assigned for reflex sympathetic dystrophy 
and the denial of service connection for 
lymph nodes and skin irritation.  The 
veteran should then be allowed the 
opportunity to submit a substantive 
appeal.


If the veteran submits a timely substantive appeal pertaining 
to the disability rating assigned for reflex sympathetic 
dystrophy or the denial of service connection for lymph nodes 
and skin irritation, the case should be returned to the Board 
for appellate review.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 

